                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF GEORGIA
                              ALBANY DIVISION

UNITED STATES OF AMERICA                    :
                                            :
       vs.                                  :       Case No.: 1:19-CR-2 (WLS)
                                            :
ERIC BROWN,                                 :
                                            :
       Defendant.                           :


                                            ORDER

       The within and foregoing petition having been presented, read, and considered,

       IT IS HEREBY ADJUDGED AND ORDERED that the Warden of GA DIAG Class

Prison, located at 2978 HWY 36 West BLVD, Jackson, GA 30233, deliver ERIC BROWN

(DOB: 07/01/1984), to the United States Marshal for the Middle District of Georgia, and that the

United States Marshal produce ERIC BROWN for his hearing in Albany, Georgia, not later than

8:30 a.m., on February 12, 2019, to be held in the custody of the Marshal until the case pending

in this Court has been concluded, and upon conclusion of this case, that the said Marshal, or his

lawful deputy, return ERIC BROWN to the custody whence he came.

       SO ORDERED, this 10th day of January, 2019.




                                                 s/THOMAS Q. LANGSTAFF
                                                 UNITED STATES MAGISTRATE JUDGE
